Title: To Benjamin Franklin from ――― de La Faye, 21 September 1777
From: La Faye, Julien-Pierre de
To: Franklin, Benjamin


Au Château de Roquencourt ce dimanche soir,21. 7bre. 1777.
Mr. de la faye qui fait mille sincéres complimens à Monsieur de Francklin, et à Monsieur de heyn [Deane], à l’honneur de leur annoncer avec le plus grand plaisir, que la Personne qui leur remettra le present, est Mr. Ponteney, d’Auxonne en Bourgogne; qui se propose de leur faire des fournitures de différens Genres, soit pour armement, soit pour équipement de Troupes, soit enfin pour habillements et munitions de Guerre.
Mr. de la faye se persuade que monsieur de francklin n’aura qu’à se louer et à s’applaudir des opérations qu’il pourra commettre à Mr. Ponteney, ainsi que de son entretien avec luy, et que Monsieur de francklin peut, en toutte sureté, porter aussi loin qu’il le trouvera convenable, surtout ce qui peut interresser le Bien et l’avantage de ses Braves Patriottes et de sa chére Patrie.
Mr. de la faye profitte avec empressement de cette occasion, pour renouveller à Monsieur de Francklin, tout le desir qu’il a de le posséder encore et de luy offrir, de bon coeur, son diner, à sa campagne de Roquencourt; il en seroit d’autant plus flatté qu’il auroit la douce satisfaction de luy répéter, de vive voix, l’assurance de son plus parfait dévouement.
